STOKER, Judge,
dissenting.
I respectfully dissent from the majority holding in this ease. In my view a compromise settlement is a judgment for the purposes LSA-R.S. 9:5001 as set forth by Judge Foret in his dissent. Where a client gains a judgment, it results from services performed by his attorney. Therefore, it matters not that it results from a compromise agreement or results from a ruling by a court and the rendering and signing of a judgment.
For the above and foregoing reasons, I respectfully dissent.